Petition for Writ of Mandamus Denied, Motion for Stay Denied, and
Memorandum Opinion filed December 6, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00716-CV

                 IN RE ROBERT CARTER HIGLEY, Relator

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-32442

                         MEMORANDUM OPINION

      On October 4, 2022, relator Robert Carter Higley filed a petition for writ of
mandamus in this Court, and he supplemented the petition on October 20, 2020.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Scot Dollinger, presiding judge of
the 189th District Court of Harris County, to vacate orders compelling production of
communications between relator and attorneys for his brother, as well as
communications between his brothers and relator’s own attorneys, regarding a state
court proceeding in Harris County in which relator (but not his brother) is a party
and a state court proceeding in Travis County in which relator’s brother (but not
relator himself) is a party.1

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. Relator’s motion
filed October 6, 2022 for a stay of trial court proceedings is hereby denied. We also
lift our temporary stay entered on October 6, 2022.


                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Hassan.




1
 To the extent the petition encompasses additional communications, we see no basis for
mandamus relief.
                                          2